DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112.
The specification appears to be a literal translation into English and is unclear and indefinite. The invention is not clearly defined.
For example on page 1, “The planting with light control methods continuity develop for solving the problem of plants growth in the unstable environment world or not suitable for specific plant. To plant a good quality and correct the needs of market.” And on page 2, “Prepare pots with rooting points of plants that cause the symmetrical axes of the plant to tilt off the symmetry pot and set the light source (6), control the angle plane of plant, and definition of group ration for remove or reduce the plant shadow as possible or better. So the plants grow fully and has normal shape like its natural growth. Furthermore, reducing the heat of the leaves of the plant and harvest corp.” The entire specification is replete with unclear and indefinite language as a result from what appears to be a direct translation and is not written in proper idiomatic English. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-26 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
In re claim 13, it is unclear if the root point is being tilted or if the root point is causing the tilting. It is unclear if the claimed root point is a structure or if it is part of the plant. The specification on page 5 states that the root point is the pot. It is unclear how the leaves at the base of the plant that are most directly exposed to the light source receive less light than the exposure leaf as a result of leaves located above the base. If the root point is a point on the plant, and therefore is not an independent structure that is causing the plant to tilt, then it appears that the Applicant is merely claiming a plant in a pot, a light, and the plant growing at a tilt in the direction of the light. This is a natural phenomenon, plants will grow in the direction of the source of light.
Below are more examples of instances where the Applicant is failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 14, it is unclear how the pot causes the symmetrical axes of the plant to tilt
In re claim 19, it is unclear how the pot has a PPFD.
In re claim 20, it is unclear what an “uneven” structure constitutes.
In re claim 21, there are no plurality of pots claimed and therefore the limitation lacks antecedent basis.
In re claim 23, there is no structure claimed so there is nothing to provide air speed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-26 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roy et al. (US 2006/0156624).
In re claim 13 as best understood from Applicant’s disclosure, with reference to Figures 16B and 21A, Roy et al. appears to disclose a light control method for cultivation, the light control method comprising: arranging a light source including a first light spot and a second light spot to emit light toward a pot, in a plan view, the pot being located under the light; growing a plant on the pot with a root point of the plant being tilted from a symmetry axis of the pot for growing the plant in a direction of the light source and directed towards the first light spot, an apex of the plant being closer to the first light spot than the second light spot; and receiving the light from the light source such that a light exposure leaf at a too and adjacent to the apex of the plant and top leaves adjacent to the light exposure leaf of the plant receive the light from the first light spot and the second light spot, wherein leaves of a base of a leaf plant, located adjacent to a surface of the pot, which are directly exposed to the light source, receive less light than the light exposure leaf as a result of presence of leaves located above the base of a leaf plant, and wherein the plant further receives reflection light reflected from an impact of light on the pot surface. 
However if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 14 as best understood from Applicant’s disclosure, with reference to Figures 16B and 21A, Roy et al. appears to disclose wherein pots with rooting points of plants that cause the symmetrical axes of the plant to tilt off the symmetry axis pot in the range of 10-89 degrees and wherein a symmetry axis of the light source is parallel to or is tilted from the symmetry axis of the pot not exceeding or equal to 50 degrees. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 15 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the light source includes a type of the light emitting diode. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In re claim 16 as best understood from Applicant’s disclosure, Roy et al. appears to disclose wherein in the light source the first light spot and the second light spot are spaced next to each other in the range of 2 -20 cm. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 17 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the light provided in the management of the greenhouse, any one of the spectrum F8, F5, F7, F9 and XS. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 18 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the suitable materials for making pot such that pots with rooting points of plants that cause the symmetrical axes of the plant to tilt off the symmetry axis pot are Polyvinyl Chloride, Polyethylene or Polypropylene, 316L Stainless Steel, Stainless steel 304, and stainless steel grade 308. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In re claim 19 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the pot with rooting points of plants which cause symmetrical axes of the plant to tilt off the symmetry axis of the pot can be given the density of photosynthetic photon flux density (PPFD) within the cultivation area from 100-1000 micron mol / sqr.m. sec. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In re claim 20 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the suitable the condition of the pot surface that is configured to be touched by hand or be looked with eyes is uneven, and includes a textured surface. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In re claim 21 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the spacing of pots with rooting points of plants that cause the symmetrical axes of the plant to tilt off the symmetry axis of the pot and the root points of each plant is in the range of 20 - 60 cm. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 22 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the distance between the root point of the plant and the light source has a spacing of 15 - 200 cm. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 23 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the air speed is in the range of 0.2 - 5 meters per second. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 24 as best understood from Applicant’s disclosure, Roy et al. appears to disclose the ratio between the distance of the first light spot and from the second light spot, to the distance of the root point of the plant and to the distance between the plant root point and the light source is 1: 6: 7 with a tolerance in group ratio discrepancy of 1.8. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a Claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 25 as best understood from Applicant’s disclosure, with reference to [0084], Roy et al. appears to disclose a bottom surface of the light source is parallel to the pot surface. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 26 as best understood from Applicant’s disclosure, with reference to [0084], Roy et al. appears to disclose in the plan view, the first light spot and the second light spot are located on opposing sides of the plant. However, if not it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the method and apparatus of Roy et al., since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Roy et al. fails to disclose that in a plan view the pot being located under the light source, this argument is not persuasive. Roy clearly discloses in [0084] different configurations for the placement of the lighting structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA L PERRY/Primary Examiner, Art Unit 3644